Citation Nr: 0331865	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  97-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




REMAND

The appellant had active military service from September 1971 
to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina, which denied the 
appellant's claim for a disability rating in excess of 20 
percent for residuals of surgical fusion of fractured 
cervical vertebrae, including headaches.  The appellant 
subsequently filed a timely appeal.  

By a November 1998 action, the Board remanded this case for 
development of the evidence.  In June 2000, the Board again 
directed that additional development be undertaken. 

By a July 2002 rating action, the RO increased the disability 
rating for the appellant's service-connected residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, from 20 percent to 30 percent disabling under 
Diagnostic Code 5290 (limitation of cervical motion).  The RO 
noted in a June 2003 supplemental statement of the case 
(SSOC) that the criteria for rating intervertebral disc 
syndrome were potentially applicable in this veteran's case.  
This is significant because, effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The RO correctly advised the veteran of the change in the 
rating criteria in its June 2003 SSOC.  He was given the 
opportunity to provide additional evidence or argument on the 
issue on appeal.  Nevertheless, the Board observes that 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating invertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In this case, the new regulatory criteria 
used for the evaluation of diseases and injuries of the spine 
have not yet been provided to the appellant.  Since this 
change in law occurred while the appeal was pending, the 
Board must apply the version of the law that is more 
favorable to the claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, VA must apply the old criteria 
prior to the effective date of the new regulation.  See Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Thus, in light of the 
above, the Board finds that the appellant should be 
specifically advised by the RO of the new and the old 
criteria for rating spine disabilities.  Moreover, the 
appellant should be afforded a new VA examination which 
evaluates his symptomatology in terms pertinent to the rating 
criteria that were in effect when he filed his claim, as well 
as the rating criteria as amended two times during the 
pendency of his appeal.  See 38 C.F.R. § 4.71a (2002); 68 
Fed. Reg. 51,454 (August 27, 2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), notification is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO should take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a 38 U.S.C.A. § 5103(a) 
notification.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, if any, and of 
the one-year period allowed for response.  
38 U.S.C.A. § 5103(b) (West 2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his neck disability, including headaches, 
in recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.   

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:   

(A) a VA neurological examination to 
determine the current severity of the 
appellant's service-connected residuals 
of surgical fusion of fractured cervical 
vertebrae, including headaches.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner is specifically requested to 
review the appellant's previous VA 
examination reports, dated in April 2002 
and May 2003.  All indicated testing 
should be conducted.  

In regard to the appellant's service-
connected residuals of surgical fusion of 
fractured cervical vertebrae, the 
examiner should fully set forth all 
current complaints, pertinent clinical 
findings, and diagnoses.  It is further 
requested that the examiner specifically 
report the absence or presence (to 
include severity and frequency) of any 
symptoms compatible with any neuropathy 
with characteristic pain, demonstrable 
muscle spasm, or other neurological 
findings appropriate to the site of any 
affected vertebral disc.  The examiner 
should then identify any nerve(s) 
affected by the appellant's service-
connected neck disability, and indicate 
whether the neurologic disability caused 
by the veteran's service-connected neck 
problem is best described as mild, 
moderate, severe, or pronounced.  The 
examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
For each nerve affected, the examiner 
should indicate whether the appellant has 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia, 
or neuritis.  A complete rationale for 
all opinions should be provided.  

In regard to the appellant's service-
connected headaches, the examiner should 
discuss whether the appellant's headaches 
result in any characteristic prostrating 
attacks with an estimation as to the 
average number of any such attacks over 
the past several months, or whether the 
disorder has resulted in very frequent 
completely prostrating and prolonged 
attacks producing severe economic 
inadaptability.  The examiner should also 
indicate if such headaches are 
symptomatic of brain trauma.  A complete 
rationale for all opinions should be 
provided.  

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected residuals 
of surgical fusion of fractured cervical 
vertebrae.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  The examiner is specifically 
requested to review the appellant's 
previous VA examination reports, dated in 
April 2002 and May 2003.  All indicated 
testing should be conducted, and current 
X-rays of the neck should be obtained.  

In regard to the appellant's service-
connected residuals of surgical fusion of 
fractured cervical vertebrae, the 
examiner should conduct a thorough 
orthopedic examination of the cervical 
spine.  The orthopedic examiner should 
conduct range of motion studies on the 
cervical spine, to specifically include 
forward flexion, extension, left and 
right lateral flexion, and left and right 
lateral rotation.  The examiner should 
note that for VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following:  difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  In addition, the examiner should 
provide an opinion as to whether the 
appellant's service-connected neck 
disability, including any noted 
tenderness, pain on use, weakness, excess 
fatigability, and/or coordination, 
results in an overall disability picture 
which is best equated with moderate, 
severe, or pronounced intervertebral disc 
disease.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
neck pathology.  Moreover, the examiner 
should also indicate whether the neck 
disability has resulted in any abnormal 
mobility that requires the use of a neck 
brace (jury mast).  The examiner should 
further offer an opinion as to whether 
the disability of the cervical spine 
causes the appellant to be bedridden, or 
requires the use of long leg braces.  A 
complete rationale for all opinions 
should be provided.   

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the claim.  Specifically, the 
RO should consider the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to the evaluation of diseases 
and injuries of the spine.  See 68 Fed. 
Reg. 51,454 (August 27, 2003).  The RO 
should also specifically consider whether 
a separate rating is warranted for the 
appellant's service-connected headaches 
under either Diagnostic Code 8045 or 
Diagnostic Code 8100.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant a supplemental 
statement of the case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

